DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant has canceled claims 1-20 and added claims 21-40.
The amendments to the claims have overcome the 112(b) rejections of record. However, after further consideration, the amendments have been found to necessitate new rejections under 112(b). See 112 rejections below for details.
The amendments to the claims have overcome the prior art rejections of record.

Response to Arguments
Applicant’s arguments, see Remarks, filed 9/7/2021, with respect to the objections and rejections of record have been fully considered and are persuasive.  
Therefore, the objections/rejections have been withdrawn.  
However, upon further consideration, the amendments to the claims have been found to necessitate new claim objections and new rejections under 112(b). 
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: The “first contact member” in claim 1, the “dispensing device” in claim 1, the “second contact member” in claim 1, the “separation box” in claim 1, the “distribution member” in claims 5, 7, 12, and 16-18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim limitation “first contact member” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “member” coupled with functional language “contact” and “in which the liquid and the gas are brought into contact” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
claim(s) 21-40 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification has reviled no corresponding structure for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation. However, a person having ordinary skill in the art would recognize the corresponding structure for the “contacting member” as being packing of any type and/or trays/plates of any type.
Accordingly, the claimed “first contacting member” has been interpreted as packing and/or trays/plates, as well as equivalents thereof.

Claim limitation “dispensing device” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “dispensing” and “configured to collect the liquid resulting from the first contact member and to distribute it to a second contact member” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 21-40 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “According to the invention, the dispensing device comprises at least one perforated plate through which the liquid is capable of leaving the dispensing device, a plurality of stacks which emerge from this perforated plate and which are configured to be passed through by the gas present in the column, the stacks being stacked one after the other along the transverse axis perpendicular to the vertical axis, the at least one distribution member extending mainly along a direction parallel to this transverse axis passing through each stack,” (Page 7 Line 33-Page 8 Line 4). 
Accordingly, the claimed “dispensing device” has been interpreted as a device comprising at least one perforated plate through which liquid is capable of leaving the dispensing device, a plurality of stacks which emerge from this perforated plate and which are configured to be passed through by the gas present in the column, the stacks being stacked one after the other along the transverse axis perpendicular to the vertical axis, as well as equivalents thereof.

Claim limitation “separation device” is not interpreted under 112(f).  
Although said limitation uses a generic placeholder “device” coupled with functional language “separation”, the claims (claim 21) recites sufficient structural language to achieve the function.
Specifically, claim 21 recites “wherein the separation device comprises a duct arranged, at least partially, between the orifice for injecting the two-phase fluid into the internal space of the column and a first separation box and a second separation box, wherein each of the first and second separation boxes is configured to separate the liquid and gaseous phases of the two-phase fluid and are each contiguous with the external wall,”.
Note: The “separation box” which makes up the at least one device for separating uses means plus function language, necessitating interpretation under 112(f).

Claim limitation “separation box” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “box” coupled with functional language “separation” and “configured to enable the separation of the liquid and gaseous phases of the two-phase fluid” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 21-40 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “According to the invention, at least one separation box comprises at least one hole through which the gas phase of the two-phase fluid is capable of leaving the relevant separation box and at least one aperture through which the liquid phase of the two-phase fluid is capable of leaving this separation 
Accordingly, the claimed “separation box” (i.e. the first separation box and the second separation box) has been interpreted as a box comprising at least one hole through which the gas phase of the two-phase fluid is capable of leaving the relevant separation box and at least one aperture through which the liquid phase of the two-phase fluid is capable of leaving this separation box, the at least one hole being made in the vicinity of a first vertical end of the separation box and the aperture being made in the vicinity of a second vertical end of this separation box, opposite the first vertical end , as well as equivalents thereof.

Claim limitation “distribution member” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “member” coupled with functional language “distribution” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 24, 30-34, and 38 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “The at least one distribution member comprises a plurality of notches through which the liquid phase is capable of reaching the dispensing device, these notches being made between the stacks of the dispensing device. Advantageously these notches are made laterally to the distribution member and are configured to enable the liquid phase to reach the dispensing device by overflowing. In other words, the liquid phase accumulates in the distribution member until a level of this accumulated liquid phase reaches one of the lateral notches and this liquid phase can then overflow via this lateral notch,” (page 8). 
Accordingly, the claimed “distribution member” has been interpreted as a device having a plurality of notches through which liquid is capable of flowing, as well as equivalents thereof.

The following are new objections necessitated by amendment. 
Claim Objections
Claims 23, 25, 31, and 38 are objected to because of the following informalities:  
With regard to claim 23: In line 4, insert --and-- between “the first branch,” and “wherein the third branch”. 
With regard to claim 25: In line 2, replace “the gas phase” with --the gaseous phase--.
With regard to claim 31: In line 3, replace “this perforated plate” with --the perforated plate--.
With regard to claim 38: In line 2, replace “these two distribution members” with --the two distribution members--.
Appropriate correction is required.

The following are new rejections necessitated by amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the liquid resulting from the first contact member" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the liquid and gaseous phases of the two-phase fluid" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites “wherein the separation device comprises a duct arranged, at least partially, between the orifice for injecting the two-phase fluid into the internal space of the column and a first separation box and a second separation box, wherein each of the first and second separation boxes is configured to separate the liquid and gaseous phases of the two-phase fluid and are each contiguous with the external wall,” in lines 12-16. 
This limitation mentions two separation boxes. It is Examiner’s understanding that Applicant intends for the two separation boxes to be a part of the claimed “separation device”. However, this limitation does not explicitly set forth that said separation boxes are a part of the “separation device”, nor is there any other element in the claims which does so.
Applicant should amend claim 21 to clearly and explicitly set forth that the two separation boxes are a part of the claimed “separation device”. Examiner notes that in the absence of such an amendment, interpretation of the claimed “separation device” under 112(f) will be necessary. 
Claim 21 recites the limitation "the distance travelled by the two-phase fluid between the injection orifice and each of the first and second separation boxes is at least equal to 80% of the diameter of the column" in lines 17-19.  There is insufficient antecedent basis for this limitation in the claim.
Claims 22-40 are rejected due to their dependency on indefinite claim 21.
Claim 25 recites “an upper vertical end of the first separation box, opposite the upper vertical end,” in line 6. Presumably, Applicant intended to recite -- an upper vertical end of the first separation box, opposite the lower vertical end--.
Applicant should amend claim 25 to clarify as appropriate. 
Claim 26 recites the limitation "the hole" in line.  The antecedent basis for this limitation is unclear.
Applicant should amend claim 26 by replacing “the hole” with --the first hole--. 
Claim 28 recites the limitation "the first aperture made in the lower horizontal wall of the first separation box" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 34 recites “to provide a more homogenous distribution of the liquid phase over the entire surface of the dispensing device,” in lines 3-4. The claims fail to establish a baseline with respect to which the distribution is considered to be “more homogenous”. Therefore, the scope of claim 34 is unclear.

Claim 35 recites “the first separation box comprises a splash plate configured to reduce upward flow of the liquid phase into the upper horizontal wall and disturbing a circulation of the gas phase when entering the first separation box.” This limitation fails to specify what is actually “entering the first separation box” when a circulation of the gas phase is disturbed.
Applicant should amend claim 35 to clarify as appropriate.  
Claim 35 recites the limitation "the upper horizontal wall" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772